DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-20 are pending. Claims 5-20 are withdrawn. Claims 1-4 are under consideration in this action.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4) and the following compound as the species in the reply filed on December 7, 2022 is acknowledged. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It is noted that in Applicant’s response, the image of the compound does not appear to line up with variables explicitly stated. For example, the paragraph explicitly stating the variables states that R10 is methyl and R3 is methyl. However, in the image, there appears to be no R3 group (i.e. m is 0) and R10 appears to be a C4 alkyl group. For the purposes of examination, below, the species examined will be image of the compound.
 The traversal is on the ground(s) that examining all groups and species would not constitute a serious search burden and the International Preliminary Report on Patentability of June 23, 2020 determined that claims 1-20 can properly be examined together.  This is not found persuasive. Because this application is a national stage entry application, search burden is not a criterion in determining whether a restriction/election is required or not. Furthermore, it is noted that it is not an obligation to follow the International Preliminary Report in the determination of a restriction/election is required or not, and an independent determination may be made based on lack of unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 7, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) filed June 19, 2020 (10 page document) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. In particular, there appears to be no copies of the listed non-patent literature publications. The IDS has been placed in the application file, and all information aside from those explicitly crossed out have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 give two different category of values for R1, which are not written in the alternative. In one case, R1 is NR10R11. The claims them also recites that R1 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Thus, it is unclear what value R1 is to be for the compound of formula (I). Claim 3 is subsequently rejected as it encompasses the limitations from claim 1 and does not remedy the issue

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeanguenat et al. (Jeanguenat) (Bioorganic & Medicinal Chemistry; available online Nov. 26, 2015).
Applicant claims a compound of formula (I) as defined in the instant claim 1 (elected species shown above).
Note: The elected species is found to be free of the prior art. The rejection set forth herein below is directed to the generic structure of the compound of formula (I) as shown in claim 1.
Jeanguenat discloses the following compound 116 (p.410):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The above compound 116 reads on the instant claims 1-3 when:
A1 is N
A2 is N
A3 is C
n is 1
R2 is C1 alkyl
B1 is C
B2 is N
m is 0
R1 is NR10R11
R10 is C1 alkyl
R11 is hydrogen
W1 is O
W2 is O
R4 is hydrogen
D is D4 (D4-1 in claim 3)
The bond on the right is attached to Z1 and the bond on the left is attached to carbon marked with 2
R8 is hydrogen
R9 is 6-membered heteroaromatic ring, which is substituted with one substituent, which is a halogen (chloro)
Z1 is a direct bond
E is C1 alkoxy.



Allowable Subject Matter
Claim 4 and the elected species (image above) are found to be free of the prior art. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references do not appear to disclose or fairly suggest the compounds recited in claim 4 or the elected species (image). The closest prior art teachings are those of Jeaguenat, which are discussed above. Jeaguenat, however, do not appear to disclose or fairly suggest the specific compounds of claim 4; in particular, the specific bicyclic structure and the specific locations of the two carboxamide structures on the bicyclic component.

Conclusion
Claims 1-3 are rejected. Claim 4 is objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA A SHIN/Primary Examiner, Art Unit 1616